Citation Nr: 0518881	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-20 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for genitourinary 
system impairment secondary to undiagnosed illness, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1990 to July 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2003, the RO remanded the issue for further 
development.  

During the course of this appeal, the RO in a May 2003 rating 
decision increased the veteran's evaluation for posttraumatic 
stress disorder to 100 percent, and granted basic eligibility 
to Dependent's Educational Assistance.  


FINDING OF FACT

The veteran's service-connected genitourinary system 
impairment secondary to undiagnosed illness, has been 
manifested by a daytime voiding interval less than one hour.  


CONCLUSION OF LAW

The criteria for assignment of a rating of 40 percent (but no 
higher) for service-connected genitourinary system impairment 
secondary to undiagnosed illness, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 and 4.115b, 
Diagnostic Code 7512 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
May 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May 2004 which was 
after the December 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected genitourinary system 
impairment warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected genitourinary system 
impairment secondary to undiagnosed illness has been rated by 
the RO by analogy under the provisions of Diagnostic Code 
7512.  Under Diagnostic Code 7512, chronic cystitis is rated 
as voiding dysfunction that is rated according to the 
particular condition as urine leakage, urinary frequency or 
obstructed voiding.  See 38 C.F.R. §§ 4.115a, 4.115b.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  Urine 
leakage or incontinence requiring the wearing of absorbent 
materials that must be changed 2 to 4 times a day warrants a 
40 percent rating.  Urine leakage or incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day warrants a 60 
percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  A daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night warrants a 40 percent rating.  
38 C.F.R. § 4.115a.

A 10 percent rating is warranted for obstructive voiding with 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of: (1) post void residuals greater than 150cc; 
(2) uroflowmetry showing markedly diminished peak flow rate 
(less than 10cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction; or (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a.

A September 1995 rating decision granted the veteran service 
connection for an undiagnosed illness manifested by 
genitourinary system impairment with an evaluation of 10 
percent disabling.  The December 2001 rating decision raised 
the rating for the veteran's service-connected genitourinary 
system to 20 percent.  

The medical evidence of record showed that in May 1996 the 
veteran underwent a right extracorporeal shockwave 
lithotripsy.  The veteran was afforded a VA examination in 
August 2001.  In reporting the medical history as apparently 
presented by the veteran, the examiner indicated that the 
veteran had a lithotripsy in 2000.  The veteran stated that 
he had frequent dysuria since the Persian Gulf.  He has had 
difficulty initiating urine, he has had to strain to produce 
a stream of urine and afterwards felt a feeling of residual.  
The veteran had a cystoscopy 4 years earlier and was told 
everything was normal.  The veteran reported that he 
continued to have nocturia 3 to 4 times per evening and 
polyuria 6 to 10 times per day.  The veteran denied urinary 
incontinence.  The veteran did not wear pads.  Physical 
examination found that there were no palpable kidneys and no 
flank pain.  The diagnoses were bladder dystonia, by history, 
and renal calculi by history, status post lithotripsy, 
apparently with hematuria microscopic.  

The veteran was afforded another VA examination in February 
2003.  The veteran's spouse indicated that he was fired in 
April 2002 for missing too much work.  The veteran described 
genitourinary urgency as the need to go all the time.  He 
denied any leakage, did not use pads and did not experience 
hematuria or dysuria.  The diagnoses included genitourinary 
urgency with bladder dystonia manifested by history as 
urgency requiring urination approximately 20-24 times per day 
unaccompanied by leakage, unaccompanied by need for wearing a 
pad, hematuria, dysuria, pyuria or costovertebral angle pain.  
The examiner commented that the only limitations to the 
veteran's employment with respect to his service-connected 
bladder dystonia would be any and all job situations in which 
he would not have ready access to toilet facilities.  

The medical evidence has demonstrated that the veteran is 
entitled to a higher rating of 40 percent for his 
genitourinary disorder under Diagnostic Code 7512.  As 
discussed above, urinary frequency with a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  During 
the February 2003 VA examination, the diagnoses indicated 
that the veteran had genitourinary urgency with bladder 
dystonia manifested by history as urgency requiring urination 
approximately 20-24 times per day.  During the August 2001 VA 
examination, the veteran had nocturia 3 to 4 times per 
evening and polyuria 6 to 10 times per day.  Although it is 
somewhat unclear whether the veteran has daytime urinary 
voiding interval exactly less than one hour or wakes up five 
or more times per night, the 2001 and 2003 VA examinations 
have manifested that the veteran had urinary frequency many 
times throughout the day.  Thus, resolving all doubt in the 
veteran's favor, the Board finds that the impairment more 
nearly approximates a 40 percent rating for urinary frequency 
under Diagnostic Code 7512.  The veteran is not entitled to a 
higher rating of 60 percent as the evidence has not shown 
that the veteran required the use of an appliance or the 
wearing of absorbent material which must be changed more than 
4 times per day.  The Board therefore concludes that a rating 
of 40 percent, but no higher, is warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an assignment of a 40 percent rating for 
genitourinary system impairment secondary to undiagnosed 
illness, is warranted.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


